     Case 2:17-mc-00152-KJM-EFB Document 30 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 17-mc-00152-KJM-EFB
12                        Plaintiff,
13            v.                                         ORDER
14    DEFENDANT,
15                        Defendant.
16

17

18                  The parties have stipulated to extend time for filing a complaint for forfeiture

19   against the defendant currency. ECF No. 29.

20                  Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint

21   for forfeiture against the defendant currency alleging that the defendant currency is subject to

22   forfeiture within ninety days after a claim has been filed in the administrative forfeiture

23   proceedings, unless the court extends the deadline for good cause. United States v. Real Prop.

24   Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1141 (9th Cir. 2008). In United

25   States v. Real Prop., the court allowed the parties three extensions to file the complaint for

26   forfeiture. Id. at 1147.

27

28
                                                        1
     Case 2:17-mc-00152-KJM-EFB Document 30 Filed 11/16/20 Page 2 of 2


 1                 This is the parties’ twenty-sixth stipulation to extend the deadline. While the court
 2   approves the stipulation, a future stipulated extension must be accompanied by a clear showing of
 3   good cause supported by a specific statement of reasons.
 4                 IT IS SO ORDERED.
 5   DATED: November 13, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
